DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
Claim 14, non-elected without traverse, is cancelled.
 
Allowable Subject Matter
Claims 1-12 and 15 (renumbered 1-13) are allowed.  The following is an examiner’s statement of reasons for allowance:  the general manufacture of assemblies comprising a tire, a rim, and a plurality of resonators (auxiliary air chamber member) in the form of “flat tubes” is known, as shown for example by Kamiyama (US 2017/0120673).  Kamiyama further states that some of the resonators are combined to be integrally formed (Paragraph 71) and respective resonators have first and second hook portions.  In such an instance, however, Kamiyama fails to suggest, disclose, or teach the claimed combination of structural features, including the specific connection method detailed by the claimed invention and the inclusion of first hook portions that are coupled to a support wall of a rim portion and second hook portions that are spaced apart from a support wall of a rim portion.           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 22, 2022